In the Interest of E.R.H., a Child















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-002-CV


IN THE INTEREST OF E.R.H., A CHILD
 

From the 170th District Court
McLennan County, Texas
Trial Court # 98-417-4
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Appellant Steven Alba Honey filed a notice of appeal with the trial court clerk on December
23, 1998.  No further action has been taken in this proceeding.  Honey was notified by letter dated
February 3, 1999, that he had ten days to pay the fee to prepare the clerkâs record, make
arrangements to pay the fee, or file an affidavit of indigence with the trial court or his appeal
would be dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  The Court has been
informed that Honey was released from prison and left no forwarding address.
Â Â Â Â Â Â Honey has not contacted this Court since his release to inform the Court of his new address. 
He has not paid the clerkâs fee, nor has he filed an affidavit of indigence.  WeÂ therefore dismiss
his appeal for want of prosecution.  Id.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIUM
Before Chief Justice Davis,
Â Â Â Â Â Â Â Â Â Â Â Â Justice Vance, and
Â Â Â Â Â Â Â Â Â Â Â Â Justice Gray
Dismissed
Opinion delivered and filed June 30, 1999
Do not publish

n=center style='text-align:center'>Â 
David Murphy,
                                    Appellant
Â v.
Â 
The State of Texas,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Appellee
Â 
Â 
Â 

From the 52nd District Court
Coryell County, Texas
Trial Court # FT-04-17251
Â 

MEMORANDUMÂ 
Opinion

Â 



Â Â Â Â Â Â Â Â Â  David
Murphy filed a notice of appeal on November 8, 2004.Â  He was
convicted on August 13, 2004.Â  The
Clerk of this Court notified Murphy that we questioned our jurisdiction and
gave him 14 days to show us why this appeal should be continued.Â  
Â Â Â Â Â Â Â Â Â  The
only response we have received is a request for the appointment of
counsel.Â  We have no authority to appoint
counsel.Â  Enriquez v. State, 999 S.W.2d 906, 907-08 (Tex. App.ÂWaco 1999,
order).Â  
Â Â Â Â Â Â Â Â Â  If
Murphy is attempting to appeal his underlying conviction, his notice of appeal
is untimely, and we have no jurisdiction of the appeal.Â  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.Â 
1996).
Â Â Â Â Â Â Â Â Â  If Murphy is attempting to appeal the
denial of his article 11.07 application for writ of habeas corpus filed on September
 27, 2004, we have no
jurisdiction over that determination.[1]Â  See
Tex. Code Crim. Proc. Ann. art.
11.05 (Vernon 1977); see
also Nix v. State, 65 S.W.3d 664,
670 n. 26 (Tex. Crim. App. 2001).
Â Â Â Â Â Â Â Â Â  The
order referenced in MurphyÂs notice of appeal specifically requires the
District Court Clerk to Âprepare a transcript of all papers in cause number
17,251 and WHCP-04-17,251-A and transmit same to the Court of Criminal Appeals,
as provided by Article 11.07 of the Texas Code of Criminal Procedure.ÂÂ  The record we have received appears to be the
referenced transcript.Â  Accordingly, the
Clerk of this Court is ordered to immediately forward the record, which has all
the indicia of a record for a writ of habeas corpus over which we have no
jurisdiction, to the Court of Criminal Appeals.
Â Â Â Â Â Â Â Â Â  Accordingly,
this appeal is dismissed.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TOM
GRAY
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Â 
Before
Chief Justice Gray,
Â Â Â Â Â Â Â Â Â  Justice Vance, and
Â Â Â Â Â Â Â Â Â  Justice Reyna
Appeal
dismissed
Opinion
delivered and filed February 16, 2005
Do
not publish
[CR25]




[1]
Murphy has filed a subsequent writ with the trial court on December 3, 2004.Â 
That writ is not the subject of this appeal.